Dismissed and Memorandum Opinion filed October 23, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00363-CV

                         WILFRIDO MATA, Appellant
                                        V.
                     HARRIS COUNTY, TEXAS, Appellee

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-44692

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 9, 2014. The clerk’s record
was filed June 19, 2014. No reporter’s record was taken. No brief was filed.

      On September 4. 2014, this court issued an order stating that unless
appellant submitted a brief, together with a motion reasonably explaining why the
brief was late, on or before October 6, 2014, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices McCally, Brown and Wise.




                                        2